Citation Nr: 9914749	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-12 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating determination 
of the Newark, New Jersey, regional office (RO) of the 
Department of Veterans Affairs (VA).  By that rating action, 
the RO denied service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  All efforts to reconstruct the veteran's service and 
post-service medical history have been undertaken by VA to 
the extent possible.

3.  The record contains no competent evidence associating the 
veteran's current bilateral hearing loss to his active 
military service.  



CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records consist of a report of the November 
1947 separation examination which showed no ear abnormalities 
and a hearing test by whispered voice which was normal in 
both ears (15/15 in both ears).  The RO has attempted to 
obtain service medical records.  On a VA Form 21-3101, which 
was received at the RO in January 1998, the NPRC indicated 
that neither service medical records nor surgeon general 
office records were on file and that the absence of these 
reports was fire-related.

VA ear and audiological examinations were performed in 
September 1997.  At that time, the veteran reported a history 
of noise exposure in service due to Howitzers and explosions 
and a subsequent gradual right ear hearing loss over many 
years. The veteran denied tinnitus, vertigo, family history 
of hearing loss, or history of head injury.  Examination of 
the veteran's ears revealed that his auricle, ear canal, and 
tympanic membrane were normal bilaterally.  His external, 
middle and inner ear were also normal.  There was no 
tenderness over the mastoid, and no clinical evidence of 
active disease.  Cranial nerve examination showed no 
vocalizing cranial nerve abnormality.  No active ear disease 
was shown.  

On audiometric testing, pure tone thresholds in the veteran's 
right ear were 25, 30, 60, 60, and 65 decibels, respectively, 
at 500, 1,000, 2,000 3,000, and 4,000 Hertz.  The thresholds 
in the left ear at the same frequencies were 25, 25, 0, 55, 
and 50 decibels.  The clinical findings for the right ear 
were summarized as hearing sensitivity within normal limits 
from 250 to 500 Hertz with sloping to mild to severe 
sensorineural hearing loss from 1000 to 8000 Hertz.  Speech 
recognition ability in the veteran's right ear (84%) was 
described as good.  The left ear clinical findings showed 
hearing sensitivity which was within normal limits through 
2000 Hertz with sloping to moderate sensorineural hearing 
loss at 3000 Hertz and 4000 Hertz recovering to normal limits 
and mild hearing loss at 6000 and 8000 Hertz, respectively.  
Speech recognition ability in the veteran's left ear (100%) 
was described as excellent.  The diagnosis of bilateral 
sensorineural hearing loss was made.  Also, a recommendation 
was made to have the veteran be retested in six months for 
monitoring purposes due to asymmetry in hearing (or sooner 
upon the physician's request).  

In October 1997 the veteran submitted NA Form 13055, Request 
For Information Needed To Reconstruct Medical Data (NA Form 
13055), and reported outpatient treatment for headaches and 
ringing in the ears in 1946.  In January 1998, the RO noted 
that the information supplied on the NA Form 13055 was not 
complete and that additional information was needed in order 
to search for medical records.  The veteran was instructed to 
provide the complete name of the organization he was assigned 
at the time of treatment as well as the specific treatment 
dates and geographical locations.  In an April 1998 statement 
the veteran responded that he supplied as much information as 
he could according to his recollection and the limited 
information he had.  

At a November 1997 general medical examination, the veteran 
reported that he was having problems with his hearing and 
that his right ear hearing acuity was worse than his left 
ear.  Examination demonstrated that the veteran was able to 
hear a casual speaking voice in a quiet environment.  His 
external ears were within normal limits, and his tympanic 
membranes were intact.  

The veteran presented testimony at a RO hearing in July 1998 
about the onset and severity of his hearing loss.  He 
testified that in service he was in the artillery in basic 
training and subjected to repeated Howitzer fire.  He 
testified that he did not recall wearing any type of ear 
protection and that he sought treatment for ear ringing and 
headaches but could not recall what he was told.  He 
testified that he first noticed his hearing loss about four 
to five years ago but that it had developed quite some time 
ago.  He testified that he recently sought treatment from an 
ex-Army physician who indicated that the veteran's hearing 
loss may be due to acoustic trauma in service.  He testified 
that after service discharge he sought treatment but could 
not remember exactly when.

A magnetic resonance imaging (MRI) of the brain and internal 
auditory canals was performed in November 1997 to rule out 
acoustic neuroma.  The examination was normal.

Analysis

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The Board must point out, however, 
that it does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet.App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet.App. 46 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a veteran's service 
medical records are lost or destroyed, VA has a duty to 
advise the veteran of alternative methods to assist him in 
supporting his claim.  Garelo v. Derwinski, 2 Vet.App. 619 
(1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In the 
present case, the veteran was advised of alternative methods 
in correspondence sent to him from the RO in September 1997.  
To that end, lay statements, a VA examination report and 
outpatient treatment records were associated with the claims 
folder, and a RO hearing was held.  The Board believes that 
the evidentiary record has been developed to the extent 
possible, and that further efforts would likely prove to be 
fruitless.  While it is unfortunate that the veteran's 
service medical records are unavailable, the appeal must be 
decided on the evidence of record.  

With regard to any further development of the veteran's 
claim, the Board notes that, at the July 1998 personal 
hearing conducted before a hearing officer at the RO, the 
veteran testified that a former Army doctor gave him a 
hearing test approximately three or four years prior to the 
hearing and informed him that his hearing loss "could have 
very well started back then when . . . [he] had the noise 
exposure to the Howitzers."  Hearing transcript (T.) at 3-4.  
Significantly, however, the Board finds that the physician's 
use of the words "could have very well started back then" 
is clearly speculative.  Furthermore, the veteran provided no 
testimony that this physician had access to, and reviewed the 
veteran's relevant prior medical records.  Consequently, the 
physician's speculative opinion was clearly based on history 
provided by the veteran himself.  As such, the physician's 
conclusions (in addition to being speculative) carry little 
probative weight since the history provided by the veteran is 
not supported by the objective evidence of record.  See 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).  See also LeShore v. Brown, 8 
Vet. App. 406 (1995).  Consequently, a remand to attempt to 
obtain an opinion, with supporting documentation and 
rationale, from this former military physician is not 
warranted.  

The Board also notes that, in the notice of disagreement 
which was received at the RO in January 1998, the veteran 
asserted that a physician at the East Orange VA Medical 
Center (VAMC) informed him that his hearing loss "could have 
been as a result of the loud explosive noises from the 
howitzers" and that an unnamed ears, nose, and throat 
specialist who recently examined him also indicated that 
"the hearing loss could have been related to the noise 
exposure while in service."  Significantly, however, medical 
records reflecting treatment that the veteran has received at 
the East Orange VAMC which have been obtained and associated 
with the claims folder do not confirm the veteran's 
assertions that these physicians associated his current 
hearing loss with his service.  Furthermore, the physicians' 
use of the words "could have been related" are clearly 
speculative.  Moreover, the veteran did not maintain that 
either of these physicians had access to his medical records 
at the time that they made their speculative statements.  As 
such, the physician's conclusions carry little probative 
weight since the history provided by the veteran is not 
supported by the objective evidence of record.  See Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  See also LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Consequently, a remand to attempt to obtain 
opinions, with supporting documentation and rationale, from 
these physicians is not warranted.  

In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

In the present case, the Board acknowledges the contentions 
made by the veteran during the current appeal that he has a 
bilateral hearing disability as a result of noise exposure 
during his active military duty.  Significantly, however, the 
separation examination demonstrated that his hearing was 
normal.  

Moreover, the first post-service medical evidence showing 
hearing loss is dated in 1997, fifty years after the 
veteran's service discharge.  The VA audiometric examination 
report, dated in September 1997, demonstrates that the 
veteran currently has a legally cognizable hearing disability 
as defined by VA regulation.  See 38 C.F.R. § 3.385 (1998).  
Although at this examination the veteran reported his history 
of noise exposure in service, the VA examiner simply 
diagnosed bilateral sensorineural hearing loss and did not 
specifically attributed the veteran's current hearing 
impairment to his military service.

No additional post-service medical records which discuss the 
etiology of the veteran's hearing acuity have been obtained 
and associated with the claims folder.  In this regard, the 
Board notes that the veteran's own statement as to what some 
physicians have told him is not competent evidence to 
establish a well-grounded claim.  "[T]he connection between 
what the physician said and the layperson's account of what 
was purportedly said . . . is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  Therefore, the 
veteran's statement as to what some physicians have told him 
is not sufficient to establish a well-grounded claim.  Id.  
Moreover, the Board notes that, without evidence that these 
physicians had access to the veteran's medical records at the 
time they made their speculative statements, results in the 
finding that their conclusions carry little probative weight 
(since the history provided by the veteran is not supported 
by the objective evidence of record).  See Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  See also LeShore v. Brown, 8 Vet. App. 406 
(1995).

Consequently, the Board must conclude that the claims folder 
contains no competent evidence associating the veteran's 
bilateral hearing loss, which was first documented fifty 
years after his separation from service, to his active 
military duty (either having their onset during service or as 
the product of continued symptoms since service).  Competent 
medical evidence of a nexus between current disability and a 
veteran's active military service is required for a finding 
of a well-grounded claim.  See Jones v. Brown, 7 Vet.App. 134 
(1994).  Such evidence is lacking in this case.  In other 
words, no one with sufficient expertise has provided an 
opinion that the veteran has a bilateral hearing disability 
which is traceable to his military service, either having its 
onset during service or as the product of continued symptoms 
since service.  Consequently, the veteran's claim of service 
connection for bilateral hearing loss must be found to be not 
well grounded.  Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.  



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

